Filed 5/26/22 Mejia v. Bank of America Corp. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 MARIA J. MEJIA,                                                     B302602

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. BC503092)
          v.

 BANK OF AMERICA CORPORATION,
 et al.,

          Defendants and Respondents.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Robert B. Broadbelt, Judge. Affirmed.
      Maria Mejia, in pro. per., for Plaintiff and Appellant.
      McGuireWoods, Tanya L. Greene and E. Christine Hehir
for Defendants and Respondents.

                          ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
      Plaintiff Maria Mejia (Mejia) sued defendants Bank of
America, N.A. (Bank of America) and ReconTrust Company, N.A.
(ReconTrust) (collectively, defendants) for a variety of claims
arising out of the foreclosure and sale of Mejia’s residential
property. The trial court granted summary judgment for
defendants, concluding that Mejia’s earlier chapter 7 bankruptcy
proceeding transferred the claims from Mejia to her bankruptcy
estate by operation of law, and thus Mejia lacked standing to
pursue the claims. On appeal, Mejia contends she had standing
to sue defendants, the trial court was precluded by our opinion in
Mejia’s prior appeal from granting summary judgment for
defendants, and she should have been permitted to amend her
complaint. We conclude summary judgment was properly
granted and the trial court did not abuse its discretion in denying
leave to amend the complaint. We therefore will affirm the
judgment.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Background.
      Mejia was the owner of residential real property located at
9951 Wheatland Avenue, Shadow Hills, California (the property).
In September 2003, Mejia obtained a mortgage loan from HSBC
Mortgage Corporation (HSBC) and executed a promissory note
secured by a deed of trust on the property. Mejia obtained an
additional loan from LaSalle Bank Midwest, N.A. (LaSalle),
which also was secured by a deed of trust. LaSalle subsequently
assigned its right in this loan to Bank of America.
      Mejia became delinquent on the mortgage loans in
March 2010, and ReconTrust recorded a notice of default on or
about June 11, 2010.




                                 2
      Mejia began the process of seeking a loan modification from
Bank of America in August 2010. In December 2010, a Notice of
Trustee’s Sale was recorded on the property, and on or about
December 20, 2010, a Substitution of Trustee and Assignment of
Deed of Trust was recorded, reflecting an assignment of the deed
of trust from HSBC to BAC Home Loans Servicing, LP. Bank of
America purchased the property at a foreclosure sale in March
2011, and Mejia vacated the property sometime in April 2011.1
II.    Mejia’s bankruptcy action.
      Mejia filed a chapter 7 bankruptcy petition in June 2012.
(11 U.S.C. § 701 et seq.) Mejia’s bankruptcy schedules disclosed
the mortgages and foreclosure of the property, but the schedules
do not identify any disputes or contingent/unliquidated claims
against Bank of America or ReconTrust. Mejia’s Statement of
Financial Affairs identifies five pending lawsuits, but none are
claims against Bank of America or ReconTrust relating to the
foreclosure.
      Mejia was discharged from bankruptcy on February 4,
2013. Her bankruptcy case was closed on February 22, 2013.
III.   The present action.
      Mejia filed the present action in March 2013, and she filed
the operative third amended complaint (TAC) in April 2017


1      We are puzzled by Mejia’s assertion in her appellant’s reply
brief that she “disputes that a foreclosure sale took place.”
Mejia’s operative complaint affirmatively alleges that a
foreclosure sale took place in March 2011, and many of Mejia’s
claimed damages are alleged to result from the foreclosure and
sale.




                                 3
against Bank of America Corporation, Bank of America,
BAC Home Loans Servicing, LP, and ReconTrust. The TAC
alleged as follows:
      Beginning in 2009, the City of Los Angeles (City) and the
Los Angeles Department of Water and Power (LADWP) shut off
water to the property at the direction of developers Patrick
Wizmann (Wizmann) and California Home Development, LLC
(CHD), who owned adjacent properties. Thereafter, Mejia was
involved in litigation against the City, LADWP, Wizmann, and
CHD.
      In June 2010, Bank of America informed Mejia that she
was in default on her loan, and on June 15, 2010, ReconTrust
recorded a “Notice of Default and Election to Sell Under Deed of
Trust.” Mejia contacted Bank of America about the notice of
default in August 2010, and in September 2010, a Bank of
America employee told Mejia that her foreclosure had been put
on hold and no foreclosure sale was pending. In December 2010,
the same employee told Mejia that no foreclosure sale date had
been set and a loan modification would be completed in three to
four months. The same day, however, ReconTrust executed a
notice of trustee’s sale.
      On January 10, 2011, a Bank of America employee told
Mejia it was too late to apply for a loan modification, and on
March 17, 2011, Bank of America proceeded with the foreclosure
sale. Mejia moved out of the property in April 2011. In June
2012, Mejia saw Wizmann occupying the property and inquired
whether Bank of America had sold the property to Wizmann, but
she did not receive a response.
      Mejia “relied on Bank of America’s representations and
promises . . . that there would be a loan modification in three to




                                4
four months. . . . In reliance on Bank of America’s promises,
Mejia gave up the opportunity to obtain other alternatives such
as selling [the property], seeking a buyer for the property, raising
or borrowing funds from a third party, or taking other steps to
secure the [property], among other things.”
       Based on the foregoing allegations, Mejia alleged four
causes of action:
       (1)   Negligence (first cause of action): Defendants owed
Mejia a duty to exercise reasonable care in reviewing and
processing her loan modification application. Defendants
breached that duty of care by advising her that her loan would be
modified and her property would not be foreclosed on, but then
proceeding to foreclose on the property. In breach of their duty of
care, defendants either never reviewed Mejia’s request for loan
modification, foreclosed on the property while reviewing her
request, or mishandled her request for a loan modification.
       (2)   Intentional fraud and negligent misrepresentation
(second and third causes of action): Between August 2010 and
January 2011, Bank of America made false and misleading
representations to Mejia, including that defendants did not
intend to foreclose on the property and would provide Mejia a
loan modification within a few months. At the time these
representations were made, defendants intended to foreclose on
the property and did not intend to provide Mejia a loan
modification. “In fact, Defendants had no intention to provide
Mejia a loan modification or to refrain from foreclosure at the
time they promised her otherwise between August 2010 and
January 2011.” Defendants subsequently foreclosed on the
property, contrary to their representations in December 2010.




                                 5
     (3)    Unfair business practices (fourth cause of action):
The practices described above constitute unlawful, unfair, and
fraudulent conduct.
IV.   Bank of America’s motion for summary judgment.
      Bank of America and ReconTrust moved for summary
judgment in June 2019.2 Among other things, defendants
asserted that the commencement of a chapter 7 bankruptcy
extinguishes a debtor’s legal rights and interests in litigation and
transfers those rights to the bankruptcy trustee. When a
bankruptcy case is closed, any property identified on the
bankruptcy schedules but not distributed by the bankruptcy
trustee is abandoned to the debtor, but property that is not
identified on the bankruptcy schedules remains the property of
the bankruptcy estate. In the present case, Mejia’s bankruptcy
schedules did not identify her claims against defendants, and
thus those claims belonged to the bankruptcy estate, not to Mejia.
Mejia therefore lacked standing to assert her claims.
      Mejia opposed defendants’ motion for summary judgment.
She asserted that her causes of action against defendants did not
accrue until after her bankruptcy action was closed, and
therefore those claims belonged to her, not to the bankruptcy
estate. Mejia further contended her causes of action were not
assignable in bankruptcy, and Bank of America was not a proper
party to raise the lack-of-standing argument.


2     Bank of America purported to file its motion for summary
judgment (and to appear in this appeal) “for itself and as
successor by July 1, 2011 de jure merger to BAC Home Loans
Servicing, L.P. (erroneously sued as Bank of America
Corporation).”




                                 6
       The trial court granted defendants’ motion for summary
judgment on September 24, 2019. It explained that as a general
matter, upon the filing of a petition for bankruptcy, the debtor’s
interests in property become the property of the bankruptcy
estate. This includes all kinds of property, including causes of
action. Thus, “ ‘any causes of action which accrue to a debtor who
has filed for relief under the Bankruptcy Act before the filing of
the bankruptcy petition becomes the property of the bankruptcy
estate and may thereafter be prosecuted only by the trustee or a
duly appointed representative of the estate.’ ” If a debtor fails to
schedule an asset, including a cause of action, that asset belongs
to the bankruptcy estate and does not revert to the debtor upon
the closing of the bankruptcy case.
       The court found that in the present case, Mejia’s claims
against defendants accrued prior to June 2012, and thus they
were part of her bankruptcy estate. The court noted that under
California law, a cause of action generally accrues “ ‘on the date
of injury.’ ” Here, Mejia alleged that defendants’ conduct caused
her injury when the property was foreclosed on and sold.
Because the foreclosure occurred prior to the filing of Mejia’s
bankruptcy petition, her claims relating to the foreclosure were
part of her bankruptcy estate. Mejia therefore lacked standing to
assert these claims, and summary judgment was proper.
       Judgment was entered on October 28, 2019, and notice of
entry of judgment was served on November 4, 2019. Mejia timely
appealed.
                          DISCUSSION
      Mejia contends the trial court erred in granting the motion
for summary judgment because there were triable issues as to
when her causes of action against defendants accrued and,



                                 7
therefore, whether she had standing to pursue her claims. Mejia
further contends she was not judicially estopped from pursuing
her claims against defendants, law of the case precluded
summary judgment, and leave to amend should have been
granted. For the reasons that follow, Mejia’s contentions lack
merit.
      A.    Standard of review.
       “ ‘A defendant’s motion for summary judgment should be
granted if no triable issue exists as to any material fact and the
defendant is entitled to a judgment as a matter of law. (Code
Civ. Proc., § 437c, subd. (c).)’ (Kahn v. East Side Union High
School Dist. (2003) 31 Cal.4th 990, 1002–1003 (Kahn).) A
defendant meets ‘his or her burden of showing that a cause of
action has no merit if the party has shown that one or more
elements of the cause of action . . . cannot be established, or that
there is a complete defense to the cause of action. Once the
defendant . . . has met that burden, the burden shifts to the
plaintiff . . . to show that a triable issue of one or more material
facts exists as to the cause of action or a defense thereto.’ (Code
Civ. Proc., § 437c, subd. (p)(2); see Szarowicz v. Birenbaum (2020)
58 Cal.App.5th 146, 162 (Szarowicz).)
       “ ‘On appeal from a grant of summary judgment, we review
the determination of the trial court de novo.’ (Szarowicz, supra,
58 Cal.App.5th at p. 162; Kahn, supra, 31 Cal.4th at pp. 1002–
1003.)” (Mubanda v. City of Santa Barbara (2022)
74 Cal.App.5th 256, 261–261.) We review a trial court’s decision
to deny leave to amend a complaint for an abuse of discretion.
(Branick v. Downey Savings & Loan Assn. (2006) 39 Cal.4th 235,
242; Levy v. Skywalker Sound (2003) 108 Cal.App.4th 753, 770.)




                                 8
      B.    Mejia lacks standing to pursue her claims.
            1.     Bankruptcy principles.
       “The filing of a petition in bankruptcy commences the case
and creates a bankruptcy estate. (11 U.S.C. § 541(a).) The
bankruptcy estate includes all of the debtor’s legal and equitable
interests in property as of the commencement of the case.
(11 U.S.C. § 541(a)(1).)” (Haley v. Dow Lewis Motors, Inc. (1999)
72 Cal.App.4th 497, 503–504 (Haley).) Thus, “[w]hen a debtor
files a chapter 7 petition, two estates are created, a bankruptcy
estate and a postpetition estate belonging to the debtor.” (Id. at
p. 504.) The bankruptcy estate contains the debtor’s property
that existed when the petition was filed, and the postpetition
estate contains any property deemed exempt from the chapter 7
estate, postpetition earnings, and property acquired after filing.
(Ibid.)
       “The bankruptcy code . . . places an affirmative duty on
debtors to schedule their assets and liabilities with the
bankruptcy court.” (Yack v. Washington Mutual, Inc. (N.D.Cal.
2008) 389 B.R. 91, 95–96, citing 11 U.S.C. § 521(1); Gottlieb v.
Kest (2006) 141 Cal.App.4th 110, 133 [same].) This includes
“ ‘contingent and unliquidated claims’ ” as well as “ ‘ “all potential
causes of action.” ’ ” (Gottlieb, at p. 133, italics omitted.) “[T]he
integrity of the bankruptcy system depends on full and honest
disclosure by debtors of all of their assets’ ” (Hamilton v. State
Farm Fire & Cas. Co. (9th Cir. 2001) 270 F.3d 778, 785, italics
omitted) and “the importance of full disclosure in bankruptcy
proceedings ‘cannot be overemphasized’ ” (Ah Quin v. County of
Kauai Dept. of Transportation (9th Cir. 2013) 733 F.3d 267, 273).
       The bankruptcy schedule governing personal property
“requires a debtor to list ‘all personal property of the debtor of



                                  9
whatever kind,’ including ‘contingent and unliquidated claims of
every nature [and] . . . counterclaims.’ [Citation.] ‘Property’ of a
bankruptcy estate includes ‘all legal or equitable interests of the
debtor in property as of the commencement of the case’ and “[a]ny
interest in property that the estate acquires after the
commencement of the case.’ (11 U.S.C. § 541(a)(1), (7).) ‘Claim’
means a ‘right to payment, whether or not such right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured. . . .’ (Id., § 101(5)(A).)” (Gottlieb, supra,
141 Cal.App.4th 110, 133.)
       “ ‘[A]ny causes of action which accrue to a debtor who has
filed for relief under the Bankruptcy Act before the filing of the
bankruptcy petition become the property of the bankruptcy estate
and may thereafter be prosecuted only by the trustee or a duly
appointed representative of the estate. [Citations.]’ (Chrysler
Credit Corp. v. B.J.M., Jr., Inc. (E.D.Pa. 1993) 834 F.Supp. 813,
839.)” (Haley, supra, 72 Cal.App.4th at p. 504; see also M&M
Foods, Inc. v. Pacific American Fish Co. (2011) 196 Cal.App.4th
554, 561–562 (M&M Foods) [commencement of bankruptcy case
creates an estate composed of all equitable interests of the debtor,
including causes of action; thus, bankruptcy trustee is the only
party with standing to prosecute causes of action belonging to the
estate].) In contrast, “[w]here events that give rise to a cause of
action occur following the filing of the chapter 7 petition, that
cause of action is not property of the bankruptcy estate.” (Haley,
at p. 504.)3

3      Defendants contend on appeal that claims may become part
of the bankruptcy estate even before they accrue under the “fair




                                10
        As a general rule, “ ‘[a]n outstanding legal claim that is
abandoned by the trustee reverts back to the original debtor-
plaintiff. See 11 U.S.C. § 554(a) (directing that “[a]fter notice and
a hearing, the trustee may abandon any property of the estate
that is burdensome . . . or that is of inconsequential value and
benefit to the estate”); id. § 554(c) (directing that “any property
scheduled . . . [but] not otherwise administered at the time of the
closing of a case is abandoned to the debtor and [considered]
administered”). “ ‘[U]pon abandonment . . . the trustee is . . .
divested of control of the property because it is no longer part of
the estate. . . . Property abandoned under [§] 554 reverts to the
debtor.’ ” ’ ” (M&M Foods, supra, 196 Cal.App.4th at p. 563.)
However, “ ‘[i]f [the debtor] fail[s] properly to schedule an asset
. . . that asset continues to belong to the bankruptcy estate and
[does] not revert to [the debtor]. See Stein v. United Artists Corp.,
691 F.2d 885, 893 (9th Cir. 1982) (holding that only property
“administered or listed in the bankruptcy proceedings” reverts to
the bankrupt); accord Hutchins v. IRS, 67 F.3d 40, 43 (3d Cir.
1995); Vreugdenhill v. Navistar Int’l Transp. Corp. 950 F.2d
[524], 526 [(8th Cir. 1991)] (holding that property is not
abandoned by operation of law unless the debtor “formally
schedule[s] the property before the close of the case”).’ ” (M&M
Foods, supra, 196 Cal.App.4th at pp. 563–564, italics added.)
        The court applied these principles in M&M Foods, supra,
196 Cal.App.4th 554, where the plaintiff sued the defendants for
conversion of approximately $700,000 in accounts receivable and


contemplation” test, a claim that Mejia disputes. Because we
conclude that Mejia’s claims accrued before she filed for
bankruptcy, we need not address this issue.




                                 11
unspecified breaches of an asset purchase agreement. Prior to
filing the conversion action, the plaintiff had filed for voluntary
chapter 7 bankruptcy, from which it had been discharged. The
bankruptcy petition had identified “ ‘[d]ebtor’s interest in
collections obtained on outstanding accounts receivable from
former business activities,’ ” but had not listed any contingent
claims against the defendants. (Id. at pp. 557–558.) Under these
circumstances, the Court of Appeal concluded that the plaintiff
lacked standing to assert its claims against the defendants
relating to the accounts receivable and other breaches. The court
noted that the plaintiff and the defendants ceased doing business
in 2004––well prior to the filing of the bankruptcy petition in
2005—and thus whatever interest the plaintiff had in the
accounts receivable passed to and became the property of the
bankruptcy estate. (Id. at p. 562.) Because the plaintiff had not
identified those accounts receivable on its bankruptcy schedules,
the right to pursue the accounts receivable remained with the
bankruptcy trustee. (Id. at p. 564.)
       In reaching this conclusion, the court rejected the plaintiff’s
assertion that it had scheduled the receivables by identifying its
“ ‘interest in collections from accounts receivable from former
business activities.’ ” (M&M Foods, Inc., supra, 196 Cal.App.4th
at p. 563.) The court explained that one purpose of the
bankruptcy schedules is to provide the trustee and creditors with
a description of personal assets sufficient to allow a
determination as to whether and to what extent a given asset has
potential value and benefit to the estate. In the case before it,
“[t]he listing as phrased by [the plaintiff] provides no indication
as to the party responsible for collecting on the accounts or to
which ‘business activities’ the accounts relate.” (Id. at p. 564.)




                                 12
The accounts receivable therefore were not adequately scheduled
and, as such, did not revert to the debtor at the conclusion of the
bankruptcy proceeding. (Ibid.)
            2.    Accrual.
      A cause of action accrues “at the moment when the party
alleging injury is entitled to ‘ “ ‘begin and prosecute an action
thereon.’ ” ’ ” (Pollock v. Tri-Modal Distribution Services, Inc.
(2021) 11 Cal.5th 918, 930–931.) “The general rule for defining
the accrual of a cause of action sets the date as the time ‘when,
under the substantive law, the wrongful act is done,’ or the
wrongful result occurs, and the consequent ‘liability arises.’
[Citation.] In other words, it sets the date as the time when the
cause of action is complete with all of its elements [citations]—
the elements being generically referred to by sets of terms such
as ‘wrongdoing’ or ‘wrongful conduct,’ ‘cause’ or ‘causation,’ and
‘harm’ or ‘injury.’ ” (Norgart v. Upjohn Co. (1999) 21 Cal.4th 383,
397.)
            3.    Analysis.
       In the present case, Mejia’s first cause of action for
negligence is alleged to arise out of Bank of America’s processing
of Mejia’s loan modification application between September 2010
and March 2011; the second and third causes of action for
intentional fraud and negligent misrepresentation are alleged to
arise from representations defendants’ employees made to Mejia
between September 2010 and December 2010; and the fourth
cause of action for unfair business practices is alleged to arise out
of the conduct “alleged in this Third Amended Complaint.” Each
cause of action alleges Mejia suffered damages resulting from the
loss of the property––i.e., from the sale of the property in March




                                 13
2011, and from being forced to vacate the property in April 2011.
Thus, each of Mejia’s claims appears to have accrued no later
than April 2011, by which time the wrongful conduct allegedly
occurred and caused Mejia harm.
       Mejia filed for bankruptcy in June 2012. When she did so,
each of the accrued claims against defendants passed to and
became the property of the bankruptcy estate as a matter of law.
(M&M Foods, Inc., supra, 196 Cal.App.4th at p. 563.) Because
Mejia failed to include these claims on her bankruptcy schedules,
they were not abandoned by the trustee and did not revert to
Mejia when the bankruptcy case closed in February 2013.
Instead, the claims remained the property of the bankruptcy
estate, and as a matter of law Mejia lacks standing to pursue
them.
       Mejia contends that her causes of action did not accrue
until after she filed for bankruptcy protection because Bank of
America “concealed the fact that it deeded title to her property to
[Wizmann/California Home Development] until 3 years after
[Bank of America] stated it foreclosed.” But the wrongful conduct
alleged in the TAC is not the transfer of the property to
Wizmann––it is, instead, Bank of America’s alleged failure to use
due care in processing Mejia’s loan application and its allegedly
false representations that Mejia’s loan would be modified. Bank
of America’s alleged concealment of its transfer of Mejia’s
property to Wizmann, therefore, appears wholly irrelevant to the
accrual of the causes of action pled in the TAC.
       Mejia further contends that her causes of action did not
accrue until after she filed for bankruptcy protection because
“[d]eciding to file a lawsuit involves a tremendous amount of
time, energy, and money, and is not an easy decision to make,




                                14
particularly in light of the vast litigation with Wizmann and
California Home Development LLC.” However, Mejia cites no
authority––and we are aware of none––for the proposition that a
cause of action does not accrue until a party decides to file suit.
Indeed, were that the case, no claim could ever be time-barred.
That patently is not the law.
       Next, Mejia contends that she has standing to pursue this
case because she suffered actual harm when she lost title to her
home. Her contention misconceives the standing problem present
in this case. There is no doubt that Mejia had standing to sue
when her claims first accrued in March or April 2011––but as we
have said, when plaintiff filed her bankruptcy petition, standing
to pursue those claims was transferred to the bankruptcy estate
by operation of law. (E.g., M&M Foods, supra, 196 Cal.App.4th
at p. 562 [“ ‘In the context of bankruptcy proceedings, it is well
understood that “a trustee, as the representative of the
bankruptcy estate, is the real party in interest, and is the only
party with standing to prosecute causes of action belonging to the
estate once the bankruptcy petition has been filed,” ’ ” italics
added]; Kane v. Nat’l Union Fire Ins. Co. (5th Cir. 2008) 535 F.3d
380, 385 [same].) And, because Mejia did not properly schedule
her claims, the right to pursue the claims remained with the
bankruptcy estate even after the bankruptcy case closed.
       Finally, Mejia appears to assert that she was not required
to schedule her claims against defendants because the
bankruptcy “Statement of Financial Affairs” required only that
she “[l]ist all suits and administrative proceedings to which the
debtor is or was a party within one year immediately preceding
the filing of this bankruptcy case.” Mejia urges that at the time
she filed for bankruptcy, she was not (and had not been) a party




                                15
to a lawsuit with Bank of America, and thus her potential claim
against defendants was not relevant to her bankruptcy action.
Not so. Although Mejia was not required to identify her claims
against defendants on her Statement of Financial Affairs, she
was required to identify those claims on her asset disclosure
schedules. (See, e.g., M&M Foods, supra, 196 Cal.App.4th at
pp. 561–562.) Her failure to have done so is fatal to her right to
pursue these claims.4
      C.    The law of the case doctrine did not preclude
            the trial court from granting summary
            judgment.
       Mejia asserts that because this court previously found that
the first amended complaint adequately alleged the existence of a
duty, the law-of-the-case doctrine precluded the trial court from
granting summary judgment on the allegations of the TAC that
“are consistent with the [first amended complaint].” The claim is
without merit. A demurrer and motion for summary judgment
are entirely different motions subject to different legal standards,
and thus the conclusion in our prior opinion that plaintiff had
adequately pled a duty could have no bearing on the trial court’s
subsequent consideration of the presence or absence of triable
issues of material facts. In any event, the trial court’s order
granting summary judgment was based solely on its conclusion
that Mejia lacked standing to bring her claims––an issue not
addressed in the prior appeal. Our prior opinion, therefore, was
irrelevant to the issues before the court on summary judgment.

4     Because we have concluded that plaintiff lacked standing to
pursue her claims, we do not address the parties’ contentions
regarding judicial estoppel and unclean hands.




                                16
(See, e.g., People v. Ramos (1997) 15 Cal.4th 1133, 1161 [law of
the case applies only to conclusions by Court of Appeal that are
necessary to the decision]; Los Angeles v. Los Angeles Bldg. &
Constr. Trades Council (1949) 94 Cal.App.2d 36 [law of the case
applies only when the precise question before the court has been
actually decided in the same case in a former appeal].)
      D.    The trial court did not abuse its discretion in
            denying leave to amend the complaint.
         Mejia contends, finally, that the trial court abused its
discretion by denying her request to amend the complaint.
Again, the claims lack merit.
         “A trial court has wide discretion to allow the amendment
of pleadings, and generally courts will liberally allow
amendments at any stage of the proceeding. (Atkinson v. Elk
Corp. (2003) 109 Cal.App.4th 739, 761.) On a motion for
summary judgment ‘ “[w]here the complaint is challenged and
the facts indicate that a plaintiff has a good cause of action which
is imperfectly pleaded, the trial court should give the plaintiff an
opportunity to amend.” ’ (Soderberg v. McKinney (1996)
44 Cal.App.4th 1760, 1773.) But if the proposed amendment fails
to state a cause of action, it is proper to deny leave to amend.
(Oakland Raiders v. National Football League [(2005)]
131 Cal.App.4th [621,] 652.) [¶] Further, unwarranted delay in
seeking leave to amend may be considered by the trial court
when ruling on a motion for leave to amend (Huff v. Wilkins
(2006) 138 Cal.App.4th 732, 746), and appellate courts are less
likely to find an abuse of discretion where, for example, the
proposed amendment is ‘ “offered after long unexplained delay
. . . or where there is a lack of diligence” ’ (Hulsey v. Koehler
(1990) 218 Cal.App.3d 1150, 1159). Thus, when a plaintiff seeks



                                17
leave to amend his or her complaint only after the defendant has
mounted a summary judgment motion directed at the allegations
of the unamended complaint, even though the plaintiff has been
aware of the facts upon which the amendment is based, ‘[i]t
would be patently unfair to allow plaintiffs to defeat [the]
summary judgment motion by allowing them to present a
“moving target” unbounded by the pleadings.’ (Melican v.
Regents of University of California (2007) 151 Cal.App.4th 168,
176.)” (Falcon v. Long Beach Genetics, Inc. (2014)
224 Cal.App.4th 1263, 1280.)
       In the present case, Mejia suggests that she should have
been permitted to amend her complaint because “there is a
genuine issue of material fact whether [Bank of America]
intended to defraud [Mejia] of title to her home by acting in
concert with Wizmann and California Home Development LLC.”
Even were we to agree that Mejia’s evidence gave rise to a
disputed issue––a conclusion we do not reach––Mejia has not
demonstrated either how this issue is relevant to any of the
causes of action already pled or how she could amend her
complaint to state a valid claim for relief that would survive
summary judgment.
       Further, Mejia’s request to amend her complaint is
manifestly untimely. Mejia appears to concede that she knew or
could have known the property had been transferred to Wizmann
as early as October 2014, when the deed memorializing the
transfer was recorded. She nonetheless did not seek to amend
her complaint to allege transfer of title to Wizmann until 2019––
and only then in opposition to defendants’ motion for summary
judgment. Under these circumstances, the trial court did not
abuse its discretion by denying Mejia leave to amend.




                               18
                         DISPOSITION
      The judgment is affirmed. Respondents are awarded their
appellate costs.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.



We concur:




                  LAVIN, J.




                  KIM, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                19